DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-182 and 184-265 are canceled. Claims 266-309 are new. Claims 183 and 266-309 are pending and addressed below.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.  Applicant’s cancelation of claims 90, 93, 95, 100, 119, 120, 124, 140, and 144 has obviated the prior double patenting rejection. Applicant’s cancelation of claims 90, 93, 95, 100, 104, 119, 120, 124, 140, 144, 147-149, 161, 163, 164, 175, 176 and 219 have obviated the prior 112 rejection. However, new claim 266 includes the same limitation that invoked the prior 112 rejection. Applicant disagrees with the 112 rejection but provides no arguments refuting it.  Examiner contacted Applicant’s Representative to correct the 112 issue by cancellation or amending in a similar manner to the parent application however, Applicant was unable to get authorization. No agreement was reached. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 266, the phrase "therapeutically effective period" renders the claim indefinite because it is unclear. It is unclear what amount of time would be considered "effective". Paragraph 0059 in the specification attempts to provide a definition of "therapeutically effective period", however, the provided definition itself is indefinite. It reads: "therapeutically effective period denotes a period of time over which a therapeutically significant weight loss is achieved for the patient... and is an amount of time sufficient to achieve a total weight loss of the patient of no less than 5, 10, 15, 20, or 25 percent", what amount of time would be considered significant, also 5, 10, 15, 20 or 25 percent of what? Total body mass, fat percentage, etc.
Allowable Subject Matter
Claims 183 and 267-309 are allowed.
The following is an examiner’s statement of reasons for allowance: hat teaches a method of treating obesity that includes the combination of recited limitations in claim 183. The art of record alone or in combination did not teach the recited limitations of distending a portion of the cecum. The closet prior art of record is Young (U.S. Patent Publication No. 2008/0065136 A1), Young discloses a similar method and structure however, Young discloses only deploying the medical device in the small intestine specifically upstream of the jejunum, as such, Young would not be obvious to modify.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771